Fourth Court of Appeals
                               San Antonio, Texas
                                     January 18, 2018

                                   No. 04-17-00351-CR

                                 Delton Lenard GREEN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7767
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
        The State’s second motion for extension of time to file its brief is GRANTED. The
State’s brief is due on February 12, 2018. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court